DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
10/13/2022.

Status of Rejections
All previous rejections are maintained.

Claims 1-9 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, and 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gwynn et al (GB 1,253,217) in view of Heinze et al (DE 196,25,254 A1), Shimamune et al (EP 0545869 A1), and Reiner et al (“Roughness and Morphology Changes on Platinum Electrodes”, 2005, page 1). 

Claim 1: Gwynn discloses an electrode (see e.g. page 1, col 1, lines 13-16 of Gwynn) comprising: 
an electrically conductive support member comprising at least one planar surface (see e.g. page 2, col 2, lines 6-16 and #12 on Fig 6 of Gwynn); and 
a flat, chemically inert, electrically conductive foil member (platinum, see e.g. page 2, col 2, lines 120-122 and #13 on Fig 6 of Gwynn), 
wherein the composite comprises an exposed surface of the foil member (see e.g. #13 on Fig 6 of Gwynn) and an exposed surface of the support member (see e.g. #12a and #12b on Fig 6 of Gwynn), 
wherein the exposed surface of the support member comprises a protective coating (see e.g. page 5, col 1, lines 1-16 of Gwynn).

The limitation claiming “wherein the foil member is welded by an electron beam to the conductive support member about the perimeter of the foil member, resulting in a composite” is a product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Gwynn teaches an electrically conductive support member comprising at least one planar surface with a flat, chemically inert, electrically conductive foil member bonded together (see e.g. page 2, col 1, lines 17-50 of Gwynn). Therefore, Gwynn and the instant claim have substantially similar structure regarding the disc bonded to the substrate and renders this limitation obvious. Furthermore, Heinze teaches that welding is a suitable means of bonding platinum foils to valve metals (see e.g. abstract of Heinze), which is cheaper than press bonding (see e.g. page 2, paragraph 1 of Heinze), like that taught in Gwynn. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Gwynn by using welding to bond the disc to the substrate, as taught in Heinze, because Heinze teaches welding is a suitable and cheaper method of bonding. 

Gwynn does not explicitly teach that the exposed surface of the support member comprises an oxide layer. Shimamune teaches applying an oxide layer of titanium (see e.g. page 2, col 2, lines 39-44 of Shimamune) to a support member of titanium (see e.g. page 2, col 2, lines 45-50 of Shimamune). The oxide layer stabilizes the support member when subject to reversal of currents or corrosive environments (see e.g. abstract of Shimamune). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Gwynn by adding an intermediate oxide layer on the support member, as taught in Shimamune, because these layers stabilize the support member when subject to reversal of currents or corrosive environments.

The limitation claiming the intermediate layer “[results] from exposing the composite to an oxidation agent” is a product-by-process limitation. Gwynn in view of Shimamune teaches the structure required by the limitation (an oxide layer formed on the support of that same base material) and renders this obvious. 

Gwynn does not explicitly teach that the exposed surface of the foil member comprises a uniform, non- smooth surface resulting from etching the exposed surface of the foil member. Reiner teaches that roughness of a platinum catalyst layer correlates to electrode activity (see e.g. page 1, col 1 of Reiner) and discloses a uniform, non- smooth surface resulting from etching (see e.g. Fig 2 of Reiner). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Gwynn so that the foil member is exposed to etching to form a uniform, non-smooth surface as taught in Reiner to improve the platinum activity. 

The limitation claiming wherein “the etching comprises mechanically tumbling the composite with an abrasive, wherein a final surface finish of the etching is controlled by adjusting a tumbling time of the tumbling and adjusting a bead size of the abrasive,” is a product-by-process limitation. Gwynn in view of Reiner teaches the structure required by the limitation (a uniform, non- smooth surface resulting from etching) and renders this obvious.

Claim 2: Gwynn in view of Heinze, Shimamune, and Reiner discloses that the foil member comprises platinum (see e.g. page 2, col 2, lines 120-122 of Gwynn).

Claim 6: Gwynn in view of Heinze, Shimamune, and Reiner discloses that the support member comprises a material or materials whose surface, when exposed to a strong oxidizer, causes an oxide layer to grow thereupon (titanium, see e.g. page 2, col 2, lines 6-16 and #12 on Fig 6 of Gwynn); and wherein the foil member comprises a material or materials whose surface, when exposed to a strong oxidizer, resists an oxide layer forming thereupon (platinum, see e.g. page 2, col 2, lines 120-122 of Gwynn).

Claim 7: The limitation claiming “the oxidization agent is a solution comprising hydrogen peroxide and water” is further limitation a product-by-process limitation. Gwynn in view of Heinze, Shimamune, and Reiner teaches the structure required by the limitation (an oxide layer formed on the support of that same base material) and renders this obvious.

Claim 8: The limitation claiming “the solution consists of 30% hydrogen peroxide and 70% water” is further limitation a product-by-process limitation. Gwynn in view of Heinze, Shimamune, and Reiner teaches the structure required by the limitation (an oxide layer formed on the support of that same base material) and renders this obvious.

Claim 9: The limitation claiming “wherein the oxide layer formed by passing an electrical current through the composite bathed in a salt solution” is further limitation a product-by-process limitation. Gwynn in view of Heinze, Shimamune, and Reiner teaches the structure required by the limitation (an oxide layer formed on the support of that same base material) and renders this obvious.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gwynn in view of Heinze, Shimamune, and Reiner as applied to claim 2 above, and in further view of Kasem et al (“Platinum as a Reference Electrode in
Electrochemical Measurements”, Platinum Metals Review, 52, 2, 2008, pages 100-106) and Vulkovic (“Rotating ring–disc electrode study of the enhanced oxygen evolution on an activated ruthenium electrode”, Journal of the Chemical Society, 1990, 86, pages 3743-3746). 

Claim 3: Gwynn in view of Heinze, Shimamune, and Reiner discloses that the foil member is a platinum foil (see e.g. page 2, col 2, lines 120-122 of Gwynn).

Gwynn does not explicitly teach that the foil member is a disc. However, the shape of the foil is matter of design choice (see MPEP § 2144.04 IV B) and Kasem teaches that disc shaped are known and widely used for working electrodes (see e.g. page 101, col 2 of Kasem) and Vulkovic teaches this shape is also used for sensing electrodes (see e.g. abstract and title of Vulkovic). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Gwynn so that the foil has a disc shape as a matter of design choice because this shape is widely known in the art and suitable for the purposes of Gwynn. 

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gwynn in view of Heinze, Shimamune, Reiner, and as applied to claim 3 above, and in further view of Kanemoto et al (US 2013/0248378 A1). 

Claim 4: Gwynn does not explicitly teach that the support member comprises a groove on perimeter, wherein the perimeter does not intersect a planar surface to which the foil member is attached. Kanemoto teaches a composite electrode of a conductive member (see e.g. #301 on Fig 4 of Kanemoto) on a support member (see e.g. #300 on Fig 4 of Kanemoto, wherein the support member has a groove that surrounds the conductive member (see e.g. #303 on Fig 3 of Kanemoto). This groove is filled (see e.g. [0153] of Kanemoto) and is used so that only a specific surface area of the conductive member is exposed (see e.g. [0153] of Kanemoto). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify electrode of Gwynn so that the support member comprises a groove on perimeter, wherein the perimeter does not intersect a planar surface to which the foil member is attached as taught in Kanemoto because this groove allows the active surface area of the foil member to be controlled. 

The limitation claiming the groove is “milled about a perimeter of the support member” is a product-by-process limitation. Gwynn in view of Heinze, Shimamune, Reiner, and Kanemoto teaches the structure required by the limitation (a groove on the perimeter of the support member) and renders this obvious.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gwynn in view of Heinze, Shimamune, and Reiner as applied to claim 2 above, and in further view of Gnann et al (US 5,082,543).

Claim 5: Gwynn does not explicitly teach that the foil member is 100 + 5 µm thick, thereby permitting the foil member to be cleaned with mild abrasives without damage. Gnann teaches an electrode comprising a platinum foil bonded to a valve metal support (see e.g. abstract of Gnann) wherein the foil has a thickness of 20-100 µm (see e.g. col 3, lines 23-24 of Gnann), which overlaps with range taught in Gwynn (see e.g. page, col 1, lines 17-25 of Gwynn). As discussed in Reiner, platinum is a precious metal and there is a desire in the market to limit the amount used and to maximize its efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Gwynn by optimizing the thickness of the foil member through routine experimentation based on the ranges taught in Gwynn and Gnann the get desired amount of platinum used and platinum use efficiency. 

Response to Arguments
Applicant's arguments filed 10/13/200 have been fully considered but they are not persuasive. 

On page(s) 5-6, the Applicant argues that Gwynn does not disclose the limitations regarding the electron beam weld or the etched surface. This is not considered persuasive because it was never argued that Gwynn did disclose these limitations. The Applicant states things like “Thus Gwynn cannot teach or suggest wherein the exposed surface foil member comprises a uniform…”, but not does not explain why this is the case.

On page(s) 6-7, the Applicant argues that Heinz does not disclose the limitations regarding the electron beam weld or the etched surface. This is not considered persuasive. Heinz does teach electron beam welding a perimeter of a foil (see e.g. outermost welds #4 on Fig 1B of Heinz). Additionally, it was never argued that Heinz taught limitations regarding etching or rough surfaces. Again, the Applicant makes assertions that the reference cannot teach or suggest a limitation but does not elaborate as to why. 

On page(s) 7-8, the Applicant argues that Shimamune does not disclose the limitations regarding the electron beam weld or the etched surface. This is not considered persuasive. It was never argued that Shimamune taught these limitations. Again, the Applicant makes assertions that the reference cannot teach or suggest a limitation but does not elaborate as to why. 

On page(s) 8-9, the Applicant argues that Reiner does not disclose the limitations regarding the electron beam weld or the etched surface. This is not considered persuasive. It was never argued that Reiner taught limitations regarding welding. Additionally, it was never argued that Reiner taught mechanically etching. Reiner teaches that roughness of a platinum catalyst layer correlates to electrode activity (see e.g. page 1, col 1 of Reiner) and discloses a uniform, non- smooth surface resulting from etching (see e.g. Fig 2 of Reiner). The Office Action concluded that the etching in Reiner would have the same result as a mechanical etching because both yield the claimed limitation of a “uniform, non- smooth surface”.  The Applicant has not provided any arguments or evidence on the record that would show that this would not be the case. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795